Appeal by the claimant from a decision of the Workmen’s Compensation Board holding that his disability subsequent to June 18, 1969 was not causally related to an industrial accident which occurred on April 25, 1966. The board’s determination of no causal relationship is supported by the testimony of the impartial specialist, Dr. Bcker, and thus is based on substantial evidence. However, the Referee erred in not permitting claimant’s counsel to adequately cross-examine Dr. Bcker. There is no question but that claimant was entitled to cross-examine the medical witnesses (Matter of Ketcham v. Hotel Huntington, 8 A D 2d 889, mod. 8 A D 2d 912; Matter of Beach v. Rich & Sons, 3 A D 2d 778; Matter of Bozek v. Ferguson Co., 251 App. Div. 762; Matter of Springer v. Van Dorn, 247 App. Div. 436), and that includes physicians employed by the board (Matter of Colluccio v. Hermark Knitwear Corp., 21 A D 2d 704). Accordingly, the decision should be reversed and the matter remanded to the Workmen’s Compensation Board to afford claimant an opportunity to adequately cross-examine Dr. Bcker and for the board to then evaluate the case in light of such cross-examination. Decision reversed and matter remanded to the Workmen’s Compensation Board for further proceedings not inconsistent herewith, with costs to appellant against the employer and carrier. Herlihy, P. J., Reynolds, Aulisi, Staley, Jr., and Sweeney, JJ., concur.